Citation Nr: 1730206	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-27 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter in February 2016 for outstanding medical and vocational rehabilitation records and VA medical examinations.  The appropriate medial and vocational rehabilitation records have been associated with the claims file.  While VA examinations were scheduled, the Veteran was unable to attend due to medical and transportation issues in November 2016 and January 2017 respectively.  He has not since notified VA that he would be able to attend an examination and VA medical records show that was hospitalized for a seizure in May 2017.  The Board thus finds that remanding for another medical examination would be fruitless and there has been otherwise been substantial compliance with the February 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From February 20, 2009 to March 5, 2013, the Veteran's service-connected disabilities, including diabetes mellitus, peripheral neuropathy, cataracts, and musculoskeletal conditions, did not render him unemployable. 

2.  From March 6, 2013 to the present, the Veteran was not unable to obtain or maintain gainful employment because of one service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have not been met prior to March 5, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).

2.  The criteria for a TDIU based on a single service-connected disability have not been met from March 6, 2013 to the present.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  The Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, the Veteran waived any evidence received after the January 2017 Supplemental Statement of the Case.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Merits of the Claim for Entitlement to a TDIU

Prior to March 5, 2013, the Veteran was service-connected for the following the disabilities: right upper extremity peripheral neuropathy, all radicular groups (10 percent until September 11, 2009, then 20 percent); left upper extremity peripheral neuropathy, all radicular groups (10 percent); right knee injury with medial meniscectomy and traumatic arthritis (20 percent); type II diabetes mellitus with erectile dysfunction (10 percent); left lower extremity peripheral neuropathy, internal popliteal and tibial nerves (10 percent); right lower extremity peripheral neuropathy, internal popliteal and tibial nerves (10 percent); bilateral cataracts with bilateral background diabetic retinopathy (10 percent); bilateral high frequency hearing loss (0 percent until April 27, 2012, then 10 percent); and right shoulder separation (0 percent); the combined rating was 70 percent.  The Veteran's combined ratings for his service-connected disabilities period thus satisfy the initial eligibility requirements for TDIU.  

In determining unemployability, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)).

The Veteran argues that he became too disabled to work in October 2002.  At that time, he left his position as an audioprosthologist (selling and fitting hearing aids).  On a March 2009 VA Form 21-4192 from one of his former employers, it was noted that the Veteran had been "fired for misconduct" in October 2001 from his job after a year and a half with that company.  Prior to this period of employment, he worked for approximately nine years as an audioprosthologist for another company.  The record reflects that he attended college for two years and underwent three years of audioprosthologist education and training. 

The Veteran contends that he is too disabled to work because he cannot stand for prolonged periods, cannot see in low light, and gets dizzy when he bends down.  Four friends submitted statements in support of his claim, and stated he requires help with errands and has difficulties bending over, using a ladder, and walking. 

In consideration of the medical and lay evidence, the Board finds that the Veteran's disabilities did not render him unable to obtain or maintain substantially gainful employment for this period on appeal.  In making this determination, the Board found the VA examinations and medical records particularly probative.  Specifically, in November 2008, he underwent eye, diabetes, and joints examinations.  The eye examination report showed that the Veteran's near vision was 20/25 in the right eye and 20/40 in the left eye with glasses and far vision was 20/25 in the right eye and 20/50 in the left eye with glasses.  There was no sign of diabetic retinopathy.  Regarding the diabetes examination, it was noted the Veteran was treated with a restricted diet and insulin, but was never hospitalized for ketoacidosis or hypoglycemia.  The examiner diagnosed him with diabetes mellitus, insulin requiring, and mild bilateral upper and lower peripheral neuropathy.  He opined that the peripheral neuropathy caused mild sensory loss only with no evidence of motor problems.  Regarding the joints examination, the Veteran reported difficulty standing, walking more than one block, lifting over 50 pounds, and driving more than one hour.  The examiner diagnosed traumatic arthritis of the right knee with pain that was moderately disabling and noted that the Veteran did not use any assistive device, there was slight pain on movement of the joint, and there was no additional loss of motion after repetitive movement or during flare-ups.  

He underwent a general medical examination in April 2009.  The Veteran stated that he retired from employment in 2002 because he had difficulty manipulating his fingers due to chronic numbness associated with the peripheral neuropathy.  The examiner opined, however, that his peripheral neuropathy, diabetes, erectile dysfunction, cataracts, and impaired hearing would not hinder him from sedentary employment.  He also underwent a joints examination, after which the examiner opined that the service-connected knee and shoulder disabilities did not impair his ability to perform sedentary employment.  

The Veteran underwent another series of VA medical examinations in April and May 2012 for his hearing loss, cataracts, diabetes, and knee disorders.  Regarding his hearing loss, the audiologist opined that with amplication and reasonable accommodations under the ADA, the hearing loss should not limit vocational potential, particularly with the hearing aids from VA. Regarding his cataracts, the examiner did not render an opinion regarding occupational impact.  The examination showed the Veteran's near vision was 20/30 in the right and left eyes with glasses and 20/40 in the right and left eyes with glasses.  Regarding his diabetes, the examiner opined that the Veteran's diabetes and peripheral neuropathy   do not impact his ability to obtain or maintain gainful sedentary employment because his disorders were mild to moderate in severity.  Regarding his knee condition, range of motion testing showed flexion to 90 degrees with additional loss of motion after repetitive use testing and functional loss in the form of less movement than normal, weakened movement, excess fatigability, and pain.  The examiner opined, however, that the Veteran can obtain and maintain employment in a sedentary position with specific physical qualifications.  

The Veteran's VA medical records for the period on appeal are associated with the claims file.  Relevantly, in June 2011 and December 2013, primary care records noted that he passed the VA driving evaluation for the DMV and he had not experienced a hypoglycemic reaction since July 2007.  It was also noted that he did not need cataracts surgery yet.  Although records show the Veteran was issued a wheelchair in July 2011, it was prescribed due to difficulties with Parkinson's disease, which is not service-connected.  They also document that the Veteran had a stroke in 2002, which left him with very slight residual decrease in fine motor use of the left hand.  The Veteran's stroke is not service-connected. 

The Veteran's vocational rehabilitation records are also associated with the claims file.  He applied in September 2009 but his claim was suspended due to an injury.  He reapplied in October 2011 and noted that he left his last place of employment because of the stroke.  He later withdrew his application.  

In sum, the above records show that while the Veteran is limited from serving in a physical labor position, he is able to obtain and maintain gainful sedentary employment.  Importantly, the Veteran has training and extensive prior experience in audioprosthology, a sedentary position.  While the Veteran contended he retired because of his peripheral neuropathy, several VA examiners concluded that his neuropathy was mild to moderate in severity and would not preclude employment.  Additionally, the Board finds that the Veteran's contention is contradicted by his former employer's statement that he was terminated due to "misconduct" as well as his statement that retired because of his stroke.  

The Board also considered the October 2009 examination, in which the examiner documented that the Veteran gave up driving because of poor vision, diagnosed him with cataracts and diabetic retinopathy, and concluded that he was unable to work because of his vision and poor response time.  First, the diagnosis of diabetic retinopathy is contradicted by later medical records indicated that the Veteran does not have diabetic retinopathy, including the June 2012 VA eye examination and May 2013 eye diagnostic study.  Second, the Veteran was approved to drive by VA for DMV purposes as late as 2013.  Third, the examiner did not account for any motor loss caused by the Veteran's nonservice-connected stroke.  Because the October 2009 conclusion that the Veteran was unemployable because of poor vision and response time is based on an inaccurate factual basis, the Board did not accord it probative value.  

The Board notes that the VA eye examinations did not include functional impact opinions.  As discussed above, however, a current examination cannot be obtained.  Moreover, the weight of the medical evidence, including treatment records and examination results, show that the Veteran had 20/50 vision in the left eye and 20/30 vision in the right eye with glasses, at worst, did not require surgery for his cataracts, and passed VA driving evaluations.
Based on the evidence, the Board finds that the Veteran was not rendered incapable of obtaining or maintaining substantially gainful employment by his service-connected disabilities for the period from February 20, 2009 through March 5, 2013.  Specifically, the weight of the medical evidence examination showed that he could work in a sedentary position.  While the Veteran contends that his service-connected disabilities rendered him unemployable, the evidence shows that he was terminated from his last place of employment for misconduct and he indicated that he was unemployable because of his stroke, which is not service-connected.  As a result, the Board finds the medical opinions and detailed treatment records more probative than the Veteran's statements.  
 
Based on the foregoing, the preponderance of the evidence is against the claim and the Veteran's claim for a TDIU from February 20, 2009 to March 5, 2013 is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.

For the period of March 6, 2013 to the present, the Veteran is service-connected for the following disabilities: right upper extremity peripheral neuropathy, all radicular groups (40 percent); left upper extremity peripheral neuropathy, all radicular groups (30 percent); right knee injury with medial meniscectomy and traumatic arthritis (20 percent); type II diabetes mellitus with erectile dysfunction (20 percent); left lower extremity peripheral neuropathy, internal popliteal and tibial nerves (20 percent); right lower extremity peripheral neuropathy, internal popliteal and tibial nerves (20 percent); right lower extremity peripheral neuropathy, femoral nerve (20 percent); left lower extremity peripheral neuropathy, femoral nerve (20 percent); bilateral cataracts with bilateral background diabetic retinopathy (10 percent); bilateral high frequency hearing loss (10 percent); left knee degenerative joint disease with instability (10 percent); left knee degenerative joint disease with limitation of flexion (10 percent); and right shoulder separation (0 percent); the combined rating is 100 percent. 

The award of a 100 percent disability rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Instead, a TDIU claim can be granted, despite the existence of a schedular total rating, for the purpose of establishing entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See id.  Under 38 U.S.C.A. § 1114(s), SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  In Bradley, the Court held that 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of the 100 percent rating.  See id.  

Based on the medical and lay evidence, however, the Board finds that the Veteran is not entitled to a TDIU based on a single service-connected disability.  In making this determination, the Board heavily relied on VA medical records and examinations.  The Veteran underwent a peripheral nerve conditions examination in January 2014, which documented moderately severe pain, paresthesias, and numbness in the bilateral upper and lower extremities.  The upper extremity nerves and radicular groups evaluation showed mild paralysis of the right and left radial, median, and ulnar nerves and lower radicular group.  The lower extremity nerves evaluation showed mild paralysis of the right and left internal popliteal, posterior tibial nerves, and femoral nerves.  The examiner documented that the Veteran uses a wheelchair for locomotion and opined that his peripheral neuropathy renders him unable to walk.  The examination report, however, does not show that the Veteran cannot engage in sedentary employment as a result of his peripheral neuropathy. 

He also underwent a knees examination in January 2014.  He complained of daily flare-ups that last a few minutes and render him unable to walk, run, or stand for prolonged periods of time.  Range of motion testing showed right knee flexion to 85 degrees with pain and normal extension, left knee flexion to 100 degrees with pain and normal extension, and no additional loss of motion after repetitive use testing on either side.  The examiner opined that the Veteran's knee condition impacts his ability walk more than 10 blocks and stand/sit more than 6 hours, but does not impact his ability to lift.  The examination report thus shows that the Veteran can engage in substantially gainful sedentary employment with appropriate modifications.  

Additionally, the Veteran's VA medical records do not indicate that he is unemployable based on a single service-connected disability.  At a July 2016 preventive health visit, the Veteran underwent a functional assessment.  He stated his health, compared to other people his age, was "good."  He reported being unable to stoop, walk a quarter mile, and complete heavy housework, but having no difficulty carrying objects as heavy as 10 pounds, reaching or extending, shopping for personal items, managing money, walking across the room, doing light housework, and bathing or showering.  He only reported having "a little difficulty" writing or handling and grasping small objects. In consideration of the available VA examinations, medical records, and the Veteran's own statements, there is no evidence that a single service-connected disability has caused such functional impairment that he is unable to engage in gainful sedentary employment.  

Accordingly, entitlement to SMC housebound will not be considered. 


ORDER

Entitlement to a TDIU is denied. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


